OPINION OF THE COURT
Per Curiam.
On August 5, 2002, the respondent entered a plea of guilty before the Honorable Nicholas Colabella in the Supreme Court, *82Kings County, to the crime of bribe receiving in the second degree, a class C felony, pursuant to Penal Law § 200.11. Pursuant to Judiciary Law § 90 (4) (a), an attorney automatically ceases to be an attorney and counselor-at-law upon his or her conviction of a felony. By virtue of his plea of guilty to a New York State felony, respondent was automatically disbarred.
Accordingly, the Grievance Committee’s motion is granted. The respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Prudenti, P.J., Ritter, Santucci, Altman and Florio, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Victor Barron, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Victor Barron is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.